Citation Nr: 1535966	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for a bilateral ear disorder (originally claimed as serous otitis and otitis media).

3.  Entitlement to service connection for a low back disorder, to include DJD.

4.  Entitlement to service connection for a disorder manifested by a sore throat (originally claimed as a sore throat).

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for a right pinky finger injury.
REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983.  She had subsequent service in the United States Army Reserves (USAR) from January 1984 to May 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.

This case was previously before the Board October 2011 and July 2014.  At those times, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

The development actions requested in the Board's October 2011 and July 2014 remands were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remands must be conducted prior to adjudication.

Concerning the issues of entitlement to service connection for a right shoulder disorder, a bilateral ear disorder, a low back disorder, a disorder manifested by a sore throat, and a sinus disorder, in both prior remands, the AOJ was ordered to contact the Defense Finance and Accounting Service (DFAS) and any other federal source, to verify the status of the Veteran's service as an Army reservist from March 1985 through May 1990.  While the AOJ contacted the Army National Guard (ANG), the Veteran never served in the ANG but instead served in the United States Army Reserves.   The AOJ never contacted the Army Reserves to confirm the Veteran's status as an Army reservist.  A Remand is necessary to obtain these records.

In June 2014, the Veteran filed claims for entitlement to service connection for sleep apnea, allergic rhinitis, and a right pinky finger injury which were denied in an October 2014 rating decision.  In November 2014, the Veteran filed a Notice of Disagreement (NOD) for these issues.  Because the November 2014 NOD statement was received by the VA within one year of the October 2014 Rating Decision, it is timely.  38 C.F.R. § 20.302(a) (2015).  

Because the Veteran filed a NOD with regard to those issues, the issuance of a Statement of the Case (SOC) is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).



Accordingly, the case is REMANDED for the following actions:


1. The AOJ is requested to again contact DFAS and any other federal source, to verify the status of the Veteran's service as an Army reservist in the United States Army Reserves, from March 1985 through May 1990.  This verification must include the specific dates of the Veteran's active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  

The Board is particularly interested in periods of active duty, ACDUTRA, or INACDUTRA on the following dates:

a. March 13, 1985;

b. February 24, 1987;

c. March 3, 1987;

d. May 23, 1990.

2. Provide the Veteran and her representative with a SOC regarding the issues of entitlement to service connection for sleep apnea, allergic rhinitis, and a right pinky finger injury.  Please advise the Veteran and her representative of the time period in which to perfect her appeal.  If the Veteran perfects her appeal of these issues in a timely fashion, return the case to the Board for its review, as appropriate.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and her representative with an appropriate Supplemental SOC Case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).




